Exhibit 10.2

QUIKSILVER, INC.

EMPLOYEE STOCK PURCHASE PLAN1

(As amended and restated February 5, 2013)

1. PURPOSE OF THE PLAN

This Employee Stock Purchase Plan is intended to promote the interests of
Quiksilver, Inc., a Delaware corporation, by providing eligible employees with
the opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix.

This February 5, 2013 amendment and restatement shall become effective upon
approval of such amendment and restatement by the Corporation’s stockholders at
the 2013 Annual Meeting of Stockholders. In the event such stockholder approval
is not obtained, then the revisions to the Plan effected by this amendment and
restatement shall have no force and effect; however, the Employee Stock Purchase
Plan shall continue in effect in accordance with the terms and provisions of the
plan in effect on the date prior to this amendment and restatement.

2. ADMINISTRATION OF THE PLAN

The Plan Administrator shall have full authority to interpret and construe any
provision of the Plan and to adopt such rules and regulations for administering
the Plan as it may deem necessary to comply with the requirements of Code
Section 423. Decisions of the Plan Administrator shall be final and binding on
all parties having an interest in the Plan. Notwithstanding anything else
contained in the Plan to the contrary, the Plan Administrator may also adopt
rules, procedures, separate offerings or sub-plans applicable to particular
subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Code Section 423 and need not comply with the otherwise applicable
provisions of the Plan.

3. STOCK SUBJECT TO PLAN

A. The stock purchasable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares of Common Stock purchased
on the open market. The number of shares of Common Stock reserved for issuance
over the term of the Plan shall be limited to 4,700,000 shares. Such share
reserve consists of (i) 800,000 shares approved by the Corporation’s
stockholders in connection with the initial adoption of the Plan, (ii) an
increase of 900,000 shares approved by the Corporation’s stockholders on
March 16, 2007, (iii) an increase of 2,000,000 shares approved by the
Corporation’s stockholders on March 25, 2009, and (iv) an increase of 1,000,000
shares for which approval by the Corporation’s stockholders will be sought at
the 2013 Annual Meeting of Stockholders.

B. Should any change be made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and class of securities issuable under the Plan, (ii) the
maximum number and class of

 

1  All share amounts in this document have been revised to reflect a 2 for 1
stock split effected through a stock dividend on April 30, 2003 and a 2 for 1
stock split effected through a stock dividend on April 27, 2005.

 

1



--------------------------------------------------------------------------------

securities purchasable per Participant on any one Purchase Date, (iii) the
maximum number and class of securities purchasable by all Participants in the
aggregate on any one Purchase Date, and (iv) the number and class of securities
and the price per share in effect under each outstanding purchase right. The
adjustments shall be made in such manner as the Plan Administrator deems
appropriate to prevent the dilution or enlargement of benefits under the Plan
and the outstanding purchase rights, and such adjustments shall be final,
binding and conclusive.

4. PURCHASE PERIODS

Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive Purchase Periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated.

 

5. ELIGIBILITY

A. Each individual who is an Eligible Employee on the start date of any Purchase
Period under the Plan may enter that Purchase Period on such start date.

B. To participate in the Plan for a particular Purchase Period, the Eligible
Employee must complete the enrollment forms prescribed by the Plan Administrator
(including a stock purchase agreement and a payroll deduction authorization) and
file such forms with the Plan Administrator (or its designate) in advance of
that Purchase Period and in accordance with such terms and conditions as the
Plan Administrator may impose.

6. PAYROLL DEDUCTIONS

A. The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock during a Purchase Period may be any multiple of one
percent (1%) of the Base Salary paid to the Participant during the Purchase
Period, up to a maximum of fifteen percent (15%). The deduction rate so
authorized shall continue in effect, except to the extent such rate is changed
in accordance with the following guidelines:

(i) The Participant may, at any time during the Purchase Period, reduce his or
her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Period.

(ii) The Participant may, prior to the commencement of any new Purchase Period,
increase the rate of his or her payroll deduction by filing the appropriate form
with the Plan Administrator. The new rate (which may not exceed the fifteen
percent (15%) maximum) shall become effective on the start date of the first
Purchase Period following the filing of such form.

B. Payroll deductions shall begin on the first pay day administratively feasible
following the beginning of the Purchase Period and shall (unless sooner
terminated by the Participant) continue through the pay day ending with or
immediately prior to the last day of that Purchase Period. The amounts so
collected shall be credited to the Participant’s book account under the Plan,
but no interest shall be paid on the balance from time to time outstanding in
such account. The amounts collected from the Participant shall not be required
to be held in any segregated account or trust fund and may be commingled with
the general assets of the Corporation and used for general corporate purposes.

C. Payroll deductions shall automatically cease upon the termination of the
Participant’s purchase right in accordance with the provisions of the Plan.

D. The Participant’s acquisition of Common Stock under the Plan on any Purchase
Date shall neither limit nor require the Participant’s acquisition of Common
Stock on any subsequent Purchase Date.

 

2



--------------------------------------------------------------------------------

7. PURCHASE RIGHTS

A. GRANT OF PURCHASE RIGHT. A Participant shall be granted a separate purchase
right for each Purchase Period in which he or she participates. The purchase
right shall be granted on the first business day of the Purchase Period and
shall provide the Participant with the right to purchase shares of Common Stock
upon the terms set forth below. The Participant shall execute a stock purchase
agreement embodying such terms and such other provisions (not inconsistent with
the Plan) as the Plan Administrator may deem advisable.

Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
Corporate Affiliate.

B. EXERCISE OF THE PURCHASE RIGHT. Each purchase right shall be automatically
exercised on each successive Purchase Date, and shares of Common Stock shall
accordingly be purchased on behalf of each Participant on each such Purchase
Date. The purchase shall be effected by applying the Participant’s payroll
deductions for the Purchase Period ending on such Purchase Date to the purchase
of whole shares of Common Stock at the purchase price in effect for the
Participant for that Purchase Date.

C. PURCHASE PRICE. The purchase price per share at which Common Stock will be
purchased on the Participant’s behalf on each Purchase Date shall be equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the first business day of the Purchase Period or (ii) the Fair
Market Value per share of Common Stock on that Purchase Date.

D. NUMBER OF PURCHASABLE SHARES. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date shall be the number of whole
shares obtained by dividing the amount collected from the Participant through
payroll deductions during the Purchase Period ending with that Purchase Date by
the purchase price in effect for the Participant for that Purchase Date.
However, the maximum number of shares of Common Stock purchasable per
Participant on any one Purchase Date shall not exceed 4,000 shares, subject to
periodic adjustments in the event of certain changes in the Corporation’s
capitalization. In addition, the maximum number of shares of Common Stock
purchasable in the aggregate by all Participants on any one Purchase Date shall
not exceed 400,000 shares, subject to periodic adjustments in the event of
certain changes in the Corporation’s capitalization. However, the Plan
Administrator shall have the discretionary authority, exercisable prior to the
start of any Purchase Period under the Plan, to increase or decrease the
limitations to be in effect for the number of shares purchasable per Participant
and in the aggregate by all Participants on each Purchase Date.

E. EXCESS PAYROLL DEDUCTIONS. Any payroll deductions not applied to the purchase
of shares of Common Stock on any Purchase Date because they are not sufficient
to purchase a whole share of Common Stock shall be held for the purchase of
Common Stock on the next Purchase Date. However, any payroll deductions not
applied to the purchase of Common Stock by reason of the limitation on the
maximum number of shares purchasable per Participant or in the aggregate on the
Purchase Date shall be promptly refunded.

F. TERMINATION OF PURCHASE RIGHT. The following provisions shall govern the
termination of outstanding purchase rights:

(A) A Participant may, at any time prior to the next scheduled Purchase Date,
terminate his or her outstanding purchase right by filing the appropriate form
with the Plan Administrator (or its designate), and no further payroll
deductions shall be collected from the Participant with respect to the
terminated purchase right. Any payroll deductions collected during the Purchase
Period in which such termination occurs shall, at the

 

3



--------------------------------------------------------------------------------

Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
purchase right is terminated, then the payroll deductions collected with respect
to the terminated right shall be refunded as soon as possible.

(B) The termination of such purchase right shall be irrevocable, and the
Participant may not subsequently rejoin the Purchase Period for which the
terminated purchase right was granted. In order to resume participation in any
subsequent Purchase Period, such individual must re-enroll in the Plan (by
making a timely filing of the prescribed enrollment forms).

(C) Should the Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his or her purchase
right remains outstanding, then that purchase right shall immediately terminate,
and all of the Participant’s payroll deductions for the Purchase Period in which
the purchase right so terminates shall be immediately refunded. However, should
the Participant cease to remain in active service by reason of an approved
unpaid leave of absence, then the Participant shall have the right, exercisable
up until the last business day of the Purchase Period in which such leave
commences, to (a) withdraw all the payroll deductions collected to date on his
or her behalf for that Purchase Period or (b) have such funds held for the
purchase of shares on his or her behalf on the next scheduled Purchase Date. In
no event, however, shall any further payroll deductions be collected on the
Participant’s behalf during such leave. Upon the Participant’s return to active
service (x) within ninety (90) days following the commencement of such leave or
(y) prior to the expiration of any longer period for which such Participant’s
right to reemployment with the Corporation is guaranteed by statute or contract,
his or her payroll deductions under the Plan shall automatically resume at the
rate in effect at the time the leave began, unless the Participant withdraws
from the Plan prior to his or her return. An individual who returns to active
employment following a leave of absence which exceeds in duration the applicable
(x) or (y) time period will be treated as anew Employee for purposes of
subsequent participation in the Plan and must accordingly re- enroll in the Plan
(by making a timely filing of the prescribed enrollment forms).

G. CHANGE IN CONTROL. Each outstanding purchase right shall automatically be
exercised, immediately prior to the effective date of any Change in Control, by
applying the payroll deductions of each Participant for the Purchase Period in
which such Change in Control occurs to the purchase of whole shares of Common
Stock at a purchase price per share equal to eighty-five percent (85%) of the
lower of (i) the Fair Market Value per share of Common Stock on the first
business day of the Purchase Period in which such Change in Control occurs or
(ii) the Fair Market Value per share of Common Stock immediately prior to the
effective date of such Change in Control. However, the applicable limitation on
the number of shares of Common Stock purchasable per Participant shall continue
to apply to any such purchase, but not the limitation applicable to the maximum
number of shares of Common Stock purchasable in the aggregate by all
participants.

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the effective date of the
Change in Control.

H. PRORATION OF PURCHASE RIGHTS. Should the total number of shares of Common
Stock to be purchased pursuant to outstanding purchase rights on any particular
date exceed the number of shares then available for issuance under the Plan, the
Plan Administrator shall make a pro-rata allocation of the available shares on a
uniform and nondiscriminatory basis, and the payroll deductions of each
Participant, to the extent in excess of the aggregate purchase price payable for
the Common Stock pro-rated to such individual, shall be refunded.

I. ASSIGNABILITY. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

J. STOCKHOLDER RIGHTS. A Participant shall have no stockholder rights with
respect to the shares subject to his or her outstanding purchase right until the
shares are purchased on the Participant’s behalf in accordance with the
provisions of the Plan and the Participant has become a holder of record of the
purchased shares.

 

4



--------------------------------------------------------------------------------

8. ACCRUAL LIMITATIONS

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right granted under this Plan and (ii) similar rights
accrued under other employee stock purchase plans (within the meaning of Code
Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

B. For purposes of applying such accrual limitations to the purchase rights
granted under the Plan, the following provisions shall be in effect:

(i) The right to acquire Common Stock under each outstanding purchase right
shall accrue on each successive Purchase Date on which such right remains
outstanding.

(ii) No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one or more other purchase rights
at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of Common
Stock (determined on the basis of the Fair Market Value per share on the date or
dates of grant) for each calendar year such rights were at any time outstanding.

C. If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Purchase Period, then the payroll deductions
which the Participant made during that Purchase Period with respect to such
purchase right shall be promptly refunded.

D. In the event there is any conflict between the provisions of this Article and
one or more provisions of the Plan or any instrument issued thereunder, the
provisions of this Article shall be controlling.

9. EFFECTIVE DATE AND TERM OF THE PLAN

A. The Plan was originally adopted by the Board on February 15, 2000 and became
effective at the Effective Time. This amendment and restatement was adopted by
the Board on February 5, 2013 and shall become effective upon approval thereof
by the Corporation’s stockholders at the 2013 Annual Meeting of Stockholders. In
no event, however, shall any payroll deductions be collected or purchase rights
be exercised, and no shares of Common Stock shall be issued, pursuant to this
February 5, 2013 amendment and restatement unless the Corporation is at the time
in compliance with all applicable requirements of the 1933 Act (including the
registration of the shares of Common Stock issuable under the Plan on an
appropriate form filed with the Securities and Exchange Commission), all
applicable listing requirements of any stock exchange on which the Common Stock
is listed for trading and all other applicable requirements established by law
or regulation.

B. Unless sooner terminated by the Board, the Plan shall terminate upon the
earliest of (i) January 31, 2023, (ii) the date on which all shares available
for issuance under the Plan shall have been sold pursuant to purchase rights
exercised under the Plan or (iii) the date on which all purchase rights are
exercised in connection with a Change in Control. No further purchase rights
shall be granted or exercised, and no further payroll deductions shall be
collected, under the Plan following such termination.

10. AMENDMENT/TERMINATION OF THE PLAN

A. The Board may alter, amend, suspend or terminate the Plan at any time to
become effective immediately following the close of any Purchase Period.

 

5



--------------------------------------------------------------------------------

B. In no event may the Board effect any of the following amendments or revisions
to the Plan without the approval of the Corporation’s stockholders: (i) increase
the number of shares of Common Stock issuable under the Plan, except for
permissible adjustments in the event of certain changes in the Corporation’s
capitalization, (ii) alter the purchase price formula so as to reduce the
purchase price payable for the shares of Common Stock purchasable under the Plan
or (iii) modify the eligibility requirements for participation in the Plan.

11. GENERAL PROVISIONS

A. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation; however, each Plan Participant shall bear all costs and
expenses incurred by such individual in the sale or other disposition of any
shares purchased under the Plan.

B. Nothing in the Plan shall confer upon the Participant any right to continue
in the employ of the Corporation or any Corporate Affiliate for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Corporate Affiliate employing such person) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s employment at any time for any reason, with or without cause.

C. The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.

D. The Corporation shall have the right to take whatever steps the Plan
Administrator deems necessary or appropriate to comply with all applicable
federal, state, local and employment tax withholding requirements, and the
Corporation’s obligations to deliver shares under this Plan shall be conditioned
upon compliance with all such withholding tax requirements. Without limiting the
generality of the foregoing, the Corporation shall have the right to withhold
taxes from any other compensation or other amounts that it may owe to the
Participant, or to require the Participant to pay to the Corporation the amount
of any taxes that the Corporation may be required to withhold with respect to
such shares. The Plan Administrator may require the Participant to notify the
Plan Administrator or the Corporation before the Participant sells or otherwise
disposes of any shares acquired under the Plan.

E. Except as the Plan Administrator may expressly provide in the case of one or
more sub-plans adopted pursuant to Section 2, the Plan and purchase rights
granted thereunder are intended to qualify under Code Section 423. Accordingly,
all Participants are to have the same rights and privileges (within the meaning
of Code Section 423(b)(5) and except as not required thereunder to qualify the
Plan under Code Section 423) under the Plan, subject to differences in
compensation among Participants and subject to the contribution and share limits
of the Plan.

 

6



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Plan:

A. BASE SALARY shall mean the regular base salary paid to a Participant by one
or more Participating Companies during such individual’s period of participation
in one or more Purchase Periods under the Plan. Base Salary shall be calculated
before deduction of (A) any income or employment tax withholdings or (B) any and
all contributions made by the Participant to any Code Section 401(k) salary
deferral plan or Code Section 125 cafeteria benefit program now or hereafter
established by the Corporation or any Corporate Affiliate. Base Salary shall NOT
include (i) any overtime payments, bonuses, commissions, profit-sharing
distributions and other incentive- type payments received during the period of
participation in the Plan and (ii) any contributions made on the Participant’s
behalf by the Corporation or any Corporate Affiliate to any employee benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from Base Salary).

B. BOARD shall mean the Corporation’s Board of Directors.

C. CHANGE IN CONTROL shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a stockholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the assets of the Corporation in complete liquidation or
dissolution of the Corporation, or

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by or is under common control with the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Corporation’s outstanding securities
pursuant to a tender or exchange offer made directly to the Corporation’s
stockholders or pursuant to a private transaction or series of related
transactions with one or more of the Corporation’s stockholders.

D. CODE shall mean the Internal Revenue Code of 1986, as amended.

E. COMMON STOCK shall mean the Corporation’s common stock.

F. CORPORATE AFFILIATE shall mean any parent or subsidiary corporation of the
Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

G. CORPORATION shall mean Quiksilver, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Quiksilver, Inc. which shall by appropriate action adopt the Plan.

H. EFFECTIVE TIME shall mean July 1, 2000. Any Corporate Affiliate which becomes
a Participating Corporation after such Effective Time shall designate a
subsequent Effective Time with respect to its employee-Participants.

I. ELIGIBLE EMPLOYEE shall mean any person who is employed by a Participating
Corporation on a basis under which he or she is regularly expected to render
more than twenty (20) hours of service per week for more than five (5) months
per calendar year for earnings considered wages under Code Section 3401(a).

 

7



--------------------------------------------------------------------------------

J. FAIR MARKET VALUE per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i) If the Common Stock is at the time traded on the Nasdaq Global Select Market
(or the Nasdaq Global Market), then the Fair Market Value shall be the closing
selling price per share of Common Stock at the close of regular trading hours
(i.e., before after-hours trading begins) on the Nasdaq Global Select Market (or
the Nasdaq Global Market) on the date in question, as such price is reported by
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

(ii) If the Common Stock is at the time listed on any other Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular trading hours (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

K. 1933 ACT shall mean the Securities Act of 1933, as amended.

L. PARTICIPANT shall mean any Eligible Employee of a Participating Corporation
who is actively participating in the Plan.

M. PARTICIPATING CORPORATION shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan as of February 5, 2013 are listed in attached Schedule
A.

N. PLAN shall mean the Corporation’s amended and restated Employee Stock
Purchase Plan, as set forth in this document.

O. PLAN ADMINISTRATOR shall mean the committee of two (2) or more Board members
appointed by the Board to administer the Plan.

P. PURCHASE DATE shall mean the last business day of each Purchase Period. The
initial Purchase Date shall be December 29, 2000.

Q. PURCHASE PERIOD shall mean each successive approximate six (6)-month period,
beginning on the first business day in each of July and January and ending on
the last business day in each of June and December of each year, at the end of
which there shall be purchased shares of Common Stock on behalf of each
Participant; provided, however, that the Plan Administrator may declare, as it
deems appropriate and in advance of the applicable Purchase Period, a shorter
(not to be less than three (3) months) or a longer (not to exceed twenty seven
(27) months) Purchase Period; provided further that the Purchase Date for a
Purchase Period may not occur on or before the Purchase Date for the immediately
preceding Purchase Period.

R. STOCK EXCHANGE shall mean the American Stock Exchange, the Nasdaq Global
Select Market, the Nasdaq Global Market or the New York Stock Exchange.

 

8